Metcalf, J.
There is nothing in this case, as it now stands before us, which has not heretofore been decided against the plaintiff, in Parker v. Farley, 10 Cush. 279, and Parker v. Huntington, 2 Gray, 124, or, at least, intimated in the latter case to be insufficient to maintain his action. What we then intimated, we now adjudge. This case furnishes no exception to the rule, that a conviction of a party, by a jury, is conclusive evidence of probable cause for the prosecution. See also Phelps v. Stearns, 4 Gray, 105, that an injury caused by perjury is not a legal ground of action. Judgment on the verdict.